Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-19, 21, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-13, 15, 16, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN") in view of AYYAGARI (US 20050276231) and ELLIS et al. (US 20050071454).

Regarding claim 1, SHIVNAN discloses a local node that provides a hybrid wireless link to a remote node, the local node comprising (figs 1, 3, par. 31, claims 34, 41, a communication node (local node) that provides a communication link with two different types of wireless paths (hybrid wireless link) to a second communication node (remote node)): 
a free space optical "FSO" terminal to transmit data to the remote node over a free space optical link (par. 31-39, claims 34, 41, a transceiver comprising a component for optical transmission (free space optical "FSO" terminal) configured to transmit data to the second communication node over a freespace optical transmission path (link)); 
a radio frequency "RF" terminal configured to transmit data to the remote node over a free space RF link (par. 31-40, claims 34, 36, the transceiver comprising a component for RF transmission (radio frequency "RF" terminal) configured to transmit data to the second communication node over a radio frequency transmission path (free space RF link)), wherein the free space optical link and the free space RF link together form the hybrid wireless link between the local node and the remote node (figs 1-3, par. 31-40, claims 34, 36, the freespace optical transmission path and the radio frequency transmission path are a part of the communication link together forming the hybrid wireless link between the communication node and the second communication node); and 
a switch/controller coupled to the FSO terminal and to the RF terminal (figs 1-3, par. 31-40, claims 34, 36, a control processor (controller) coupled to the optical transmission component and the RF transmission component present in the transceiver), the switch/controller configured to receive data which is to be transmitted to the remote node (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)), to determine at the data link layer whether to transmit a data frame of the data frame over the free space optical link and/or over the free space RF link (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)), and to steer the data frame to the FSO terminal and/or to the RF terminal based on the determination (figs 1-3, par. 31-41, claims 34, 36, and to transmit data to the optical transmission component for transmission through freespace optical transmission path or to the RF component for transmission through radio frequency transmission path based on the determination),
wherein to determine whether to transmit the data frame over the free space optical link and/or over the free space RF link (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)), the switch/controller is further configured to: 
the determination is based on a content of the data frames of the data which is to be transmitted to the remote node (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)); 
However, SHIVNAN does not teach wherein the determination comprises: analyze content of the data frame, to determine a quality of service; and determine whether to transmit the data frame over the free space optical link and/or over the free space RF link based on at least one of: the class of service, the quality of service, or the traffic treatment of the data frame.
But, AYYAGARI (US 20050276231) in a similar or same field of endeavor teaches wherein the determination comprises: analyze content of the data frame, which is to be transmitted to the remote node, to determine a quality of service (par. 29, packet destination and QoS requirements included in a packet header); and determine whether to transmit the data frame over the free space optical link and/or over the free space RF link based on at least one of: the class of service, the quality of service, or the traffic treatment of the data frame (par. 29, 33, packet destination and QoS requirements included in a packet header to transmit packet over FSO or RF). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by AYYAGARI in the system of SHIVNAN to route the traffic on the link.
The motivation would have to route the traffic on the best path given the content of the traffic and the network condition in realtime. 
However, SHIVNAN and AYYAGARI do not teach wherein to determine at the data link layer whether to transmit the data frame over the link, the switch/controller is further configured to: 
analyze content of the data frame, at the data link layer to determine a class of service, a quality of service, and a traffic treatment for the data frame; and determine at the data link layer whether to transmit the data frame over the link based on at least one of: the class of service, the quality of service, or the traffic treatment of the data frame.
But, ELLIS in a similar or same field of endeavor teaches wherein to determine at the data link layer whether to transmit the data frame over the link (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS)), the switch/controller is further configured to: 
analyze content of the data frame, at the data link layer to determine a class of service, a quality of service, and a traffic treatment for the data frame (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS)); and determine at the data link layer whether to transmit the data frame over the link based on at least one of: the class of service, the quality of service, or the traffic treatment of the data frame (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS) to route the ethernet packet on a path).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ELLIS in the system of SHIVNAN and AYYAGARI to route the traffic on the path based on the class of service, the quality of service, or the traffic treatment of the data frame.
The motivation would have to provide priority of the frame in layer 2 switching. 


Regarding claim 2, SHIVNAN teaches the local node of claim 1, wherein the switch/controller is configured to implement a data link protocol for hybrid wireless links (par. 40, switch or ATM). 

Regarding claim 3, SHIVNAN teaches the local node of claim 1, wherein the switch/controller is further configured to determine at the data link layer whether to transmit the data frame over the free space optical link and/or over the free space RF link based on at least one of: ingress port, egress port, MAC source address, MAC destination address, EtherType, outer 802.1Q tag VLAN ID, outer 802.1Q tag PCP, outer 802.1Q tag DEI, inner 802.1Q tag VLAN ID, inner 802.1Q tag PCP, inner 802.1Q tag DEI, IPv4 source address, IPv4 destination address, IPv4 DSCP, IPv4 ECN, IPv4 protocol field, IPv6 source address, IPv6 destination address, IPv6 traffic class, IPv6 Next Header, IPv6 flow label, IPv6 SRH, outer MPLS tag label, outer MPLS tag EXP (QoS or ECN), one or more inner MPLS tag labels, or one or more inner MPLS tags EXP (QoS or ECN) (claim 34, par. 43, atm or sonnet interface or ingress or egress port).

Regarding claim 4, SHIVNAN teaches the local node of claim 1, wherein to determine whether to transmit the data frame over the free space optical link and/or over the free space RF link (figs 1-3, par. 10, 31-41, claims 34, 36), the switch/controller is further configured to determine a condition of the hybrid wireless link (par. 43), wherein the condition of the hybrid wireless link includes at least one of: instantaneous or time averaged throughput; frame loss ratio; latency; jitter (claim 34, par. 47, loss-of-cell delineation, par. 49,like state); link utilization; expected or calculated link availability; link state (link up or down) (claim 34, par. 47, loss-of-cell delineation, par. 49,like state UP or down); predicted link performance based on link location, time of day, time of year; or measured, reported, or estimated atmospheric conditions (claim 34, par. 47, loss-of-cell delineation, par. 49,like state).
However, SHIVNAN and AYYAGARI do not teach wherein to determine at the data link layer whether to transmit the data frame over the link.
But, ELLIS in a similar or same field of endeavor teaches wherein to determine at the data link layer whether to transmit the data frame over the link (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ELLIS in the system of SHIVNAN and AYYAGARI to route the traffic on the path based on the class of service, the quality of service, or the traffic treatment of the data frame.
The motivation would have to provide priority of the frame in layer 2 switching. 


Regarding claim 5, SHIVNAN teaches the local node of claim 1, wherein the switch/controller is configured to steer individual data frames alternately to the free space optical link and to the free space RF link (claim 34, 36, par. 31, depend on link state to send the data to RF link or optical link).

Regarding claim 6, SHIVNAN teaches the local node of claim 1, wherein the switch/controller comprises: a switching component configured to receive the data frame and perform data link layer functions on data frame (par. 46, receives); and a data link protocol component configured to receive the data frame from the switching component and steer the data frame to the FSO terminal and/or to the RF terminal (claim 34, 36, par. 31, depend on link state to send the data to RF link or optical link).

Regarding claim 7, SHIVNAN teaches the local node of claim 6, wherein none of the data link layer functions performed by the switching component are specific to hybrid wireless links (par. 40, switch or ATM).

Regarding claim 8, SHIVNAN and AYYAGARI do not teach the local node of claim 6, wherein the switching component determines the class of service, the quality of service, and the traffic treatment for the data frame.
But, ELLIS in a similar or same field of endeavor teaches wherein the switching component determines the class of service, the quality of service, and the traffic treatment for the data frame (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS));
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ELLIS in the system of SHIVNAN and AYYAGARI to route the traffic on the path based on the class of service, the quality of service, or the traffic treatment of the data frame.
The motivation would have to provide priority of the frame in layer 2 switching. 

Regarding claim 10, SHIVNAN teaches the local node of claim 6, wherein the switch/controller is configured to implement a data link protocol for hybrid wireless links (par. 31, 40, switch or ATM), and the data link protocol component is configured to implement an entirety of the data link protocol (par. 40, switch or ATM).

Regarding claim 11, SHIVNAN teaches the local node of claim 10, wherein the switching component determines data frames based, and the data link protocol component steers the data frames to the FSO terminal and/or to the RF terminal (claim 34, 36, par. 31, depend on link state to send the data to RF link or optical link).
However, SHIVNAN does not teaches wherein the data link protocol is configured to implement the traffic treatment assigned to the data frame, and the data link protocol component is configured to steer the data frame to the terminal and/or to the other terminal based on the traffic treatment assigned to the data frame.
But, ELLIS in a similar or same field of endeavor teaches wherein the data link protocol is configured to implement the traffic treatment assigned to the data frame, and the data link protocol component is configured to steer the data frame to the terminal and/or to the other terminal based on the traffic treatment assigned to the data frame (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS));
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ELLIS in the system of SHIVNAN and AYYAGARI to route the traffic on the path based on the class of service, the quality of service, or the traffic treatment of the data frame.
The motivation would have to provide priority of the frame in layer 2 switching. 

Regarding claim 12, SHIVNAN does not teach the local node of claim 11, wherein the traffic treatment is assigned to data frame based on at least one of VLAN tag, port number, or traffic type.
But, ELLIS teaches wherein traffic treatments are assigned to data frames based on at least one of VLAN tag, port number, and traffic type (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ELLIS in the system of SHIVNAN and AYYAGARI to route the traffic on the path based on the class of service, the quality of service, or the traffic treatment of the data frame.
The motivation would have to provide priority of the frame in layer 2 switching.

Regarding claim 13, SHIVNAN teaches the local node of claim 6, wherein the switching component determines data frames based, and the data link protocol component is configured to steer the data frames to the FSO terminal and/or to the RF terminal (claim 34, 36, par. 31, depend on link state to send the data to RF link or optical link).
However, SHIVNAN does not teach wherein the switching component is configured to produce a tag for the data frame based on the content, and the data link protocol component is configured to steer the data frame to the terminal and/or to the other terminal based on a lookup table that maps the tag to the terminal and/or the other terminal.
But, ELLIS in a similar or same field of endeavor teaches wherein the switching component is configured to produce a tag for the data frame based on the content, and the data link protocol component is configured to steer the data frame to the terminal and/or to the other terminal based on a lookup table that maps the tag to the terminal and/or the other terminal (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS); par. 27, using look up).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ELLIS in the system of SHIVNAN and AYYAGARI to route the traffic on the path based on the class of service, the quality of service, or the traffic treatment of the data frame.
The motivation would have to provide priority of the frame in layer 2 switching.

Regarding claim 15, SHIVNAN teaches the local node of claim 1, wherein the hybrid wireless link is bidirectional (par. 32, bidirectional communication).

Regarding claim 16, SHIVNAN teaches the local node of claim 15, wherein the local node and the remote node are part of a network with additional other nodes (fig. 3, nodes).

Regarding claim 19, SHIVNAN discloses a local node that provides a hybrid wireless link to a remote node, the local node comprising (figs 1, 3, par. 31, claims 34, 41, a communication node (local node) that provides a communication link with two different types of wireless paths (hybrid wireless link) to a second communication node (remote node)): 
a physical layer comprising: a free space optical (FSO) terminal configured to transmit data to a remote node over a free space optical link (par. 31-39, claims 34, 41, a transceiver comprising a component for optical transmission (free space optical "FSO" terminal) configured to transmit data to the second communication node over a freespace optical transmission path (link)); and a radio frequency (RF) terminal configured to transmit data to the remote node over a free space RF link (par. 31-40, claims 34, 36, the transceiver comprising a component for RF transmission (radio frequency "RF" terminal) configured to transmit data to the second communication node over a radio frequency transmission path (free space RF link)), wherein the free space optical link and the free space RF link together form a hybrid wireless link between the local node and the remote node (figs 1-3, par. 31-40, claims 34, 36, the freespace optical transmission path and the radio frequency transmission path are a part of the communication link together forming the hybrid wireless link between the communication node and the second communication node); and a data link layer that determines whether a data frame of the data is transmitted to the remote node over the free space optical link and/or over the free space RF link (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data)), wherein the determination is based on a content of the data frame of the data which is to be transmitted to the remote node (figs 1-3, par. 10, 31-41, claims 34, 36, the control processor configured to receive data (ATM) to determine at a transceiver layer used for data transmission (data link layer, switch, ATM layer) whether to transmit data over the free space transmission path or the RF transmission path based on the presence/absence of content error in the data (content of the data) to second communication node (the remote node)).
However, SHIVNAN does not teach wherein the determination comprises: analyzing content of the data frame which is to be transmitted to the remote node to determine a quality of service; and determining whether to transmit the data frame over the free space optical link and/or over the free space RF link based on a condition of the hybrid wireless link and at least one of: the class of service, the quality of service, or the traffic treatment of the data frame;
But, AYYAGARI (US 20050276231) in a similar or same field of endeavor teaches wherein the determination comprises: analyzing content of the data frame which is to be transmitted to the remote node to determine a quality of service (par. 29, packet destination and QoS requirements included in a packet header); and determining whether to transmit the data frame over the free space optical link and/or over the free space RF link based on a condition of the hybrid wireless link and at least one of: the class of service, the quality of service, or the traffic treatment of the data frame (par. 29, 33, packet destination and QoS requirements included in a packet header to transmit packet over FSO or RF);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by AYYAGARI in the system of SHIVNAN to route the traffic on the link.
The motivation would have to route the traffic on the best path given the content of the traffic and the network condition in realtime. 
However, SHIVNAN and AYYAGARI do not teach wherein the data link layer determination comprises: 
analyze content of the data frame, at the data link layer to determine a class of service, a quality of service, and a traffic treatment for the data frame; and determine at the data link layer whether to transmit the data frame over the link based on at least one of: the class of service, the quality of service, or the traffic treatment of the data frame.
But, ELLIS in a similar or same field of endeavor teaches wherein the data link layer determination comprises:  
analyze content of the data frame, at the data link layer to determine a class of service, a quality of service, and a traffic treatment for the data frame (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS)); and determine at the data link layer whether to transmit the data frame over the link based on at least one of: the class of service, the quality of service, or the traffic treatment of the data frame (par. 25, 29, 33, implementing in layer 2, using the client q-tag 62 identifies the service type, client frames, and attributes, using the q-bits to identity the type of service (ToS) and the p-bits for class of service (CoS) and quality of service (QoS) to route the ethernet packet on a path).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ELLIS in the system of SHIVNAN and AYYAGARI to route the traffic on the path based on the class of service, the quality of service, or the traffic treatment of the data frame.
The motivation would have to provide priority of the frame in layer 2 switching. 

Regarding claim 21, SHIVNAN discloses the local node of claim 19, wherein the data link layer determination further comprises determining a condition of the hybrid wireless link (par. 43), wherein the condition of the hybrid wireless link includes at least one of instantaneous or time averaged throughput; frame loss ratio; latency; jitter (claim 34, par. 47, loss-of-cell delineation, par. 49,like state); link utilization; expected or calculated link availability; link state (link up or down) (claim 34, par. 47, loss-of-cell delineation, par. 49,like state UP or down); predicted link performance based on link location, time of day, time of year; or measured, reported, or estimated atmospheric conditions (claim 34, par. 47, loss-of-cell delineation, par. 49,like state).

Regarding claim 22, SHIVNAN teaches the local node of claim 19, wherein the hybrid wireless link is bidirectional (par. 32, bidirectional communication).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN"), AYYAGARI (US 20050276231), and ELLIS et al. (US 20050071454) as applied to claim 6 above, and further in view of PECHNER (US 20150215041).

Regarding claim 14, SHIVNAN does not teach the local node of claim 6, wherein the data link protocol component is configured to manage retransmission of the data frame in an event of lost data.
But, PECHNER in a similar or same field of endeavor teaches wherein the data link protocol component is configured to manage retransmission of the data frame in an event of lost data (par. 30, retransmission when received in error).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PECHNER in the system of SHIVNAN, AYYAGARI, and ELLIS to provide retransmission.
The motivation would to provide to reliable data transmission. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN"), AYYAGARI (US 20050276231), and ELLIS et al. (US 20050071454) as applied to claim 1 above, and further in view of BLANKS (US 20180191446).

Regarding claim 17, SHIVNAN does no teaches the local node of claim 1, wherein the free space optical link has a nominal data rate of at least 10 Gbps and the local node and the remote node are located at least 4 km apart.
But, BLANKS (US 20180191446) in a similar or same field of endeavor teaches wherein the free space optical link has a nominal data rate of at least 10 Gbps and the local node and the remote node are located at least 4 km apart (par. 28, 20 Gbps, 30 km).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PECHNER in the system of SHIVNAN, AYYAGARI, and ELLIS to provide transmission.
The motivation would to provide extend the coverage and service. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIVNAN (US 2006/0227794 hereinafter "SHIVNAN"), AYYAGARI (US 20050276231), and ELLIS et al. (US 20050071454) as applied to claim 1 above, and further in view of ASHRAFI (US 20170195054).

Regarding claim 18, SHIVNAN does not explicitly teach the local node of claim 1, wherein the free space optical link operates in an infrared wavelength range and the free space RF link operates in an E-band.
But, ASHRAFI (20170195054) in a similar or same field of endeavor teaches IR wavelength and RF e-band (par. 231, IR wavelength, par. 262, bandwidth)
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ASHRAFI in the system of SHIVNAN, AYYAGARI, and ELLIS to provide transmission.
The motivation would to provide differentiate bandwidth to prevent of collision. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/21/2022